        Case 2:19-cr-00747-MWF Document 13 Filed 12/02/19 Page 1 of 1 Page ID #:39


                                                                                            U.S. DISTRICT COURT


                                                                                         DEC - 2
                                                                                                           ORNIA

                                       UNITED STATES DISTRICT CO                                                  ~-~"
                                      CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                     CASE NUMBER:


                                                  PLAINTIFF
                                                                  f ~ z~~ - D ~ ~~` l
          vas.                ~.
                                                                         DECLARATION RE PASSPORT AND
rn       I~~                                                               OTHER TRAVEL DOCUMENTS
►' ` ~ C ~u/~        ~~g~~                     DEFENDANT.

I,             YIi                                                                 declare that
                             (Defenda~lt/Material Witness)


 ❑       I have never been issued any passport or other travel document by any country. I will not apply for a passport or
         other travel document during the pendenry of this case.

         I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
         documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
         passport or other travel document during the pendency of this case.
 ❑       I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
         document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
         passport or other travel document during the pendency of this case.

 ❑       My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
         document is returned to me during the pendenry of this case, I will immediately surrender it to the U.S. Pretrial
         Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this_ ~~        da~ of ~l C.e~z-,120r ,20                   ~~ ,
at Lr~S ~i~A~,~~3 _ ('~ l,',fi~r-vu~
                           (City and State)                                       ~
                                                                          ~            -,
                                                                 Signature ofDefendant/Material Witness


If the declarant is not an English speaker, include the following:
I,                                         am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                      on this date.


Date:
                                                                 Interpreter

CR-37(OS/15)                       DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
